                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 18-9683 GHK (JEM)                                      Date     January 3, 2019
 Title           MARILYN NGUYEN v COMMISSIONER OF SOCIAL SECURITY




 Present: The Honorable          JOHN E. MCDERMOTT, UNITED STATES MAGISTRATE JUDGE
                    S. Lorenzo
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                        None                                                 None
 Proceedings:            (IN CHAMBERS) ORDER RE PLAINTIFF’S FAILURE TO FILE
                         PROOF OF SERVICE

        The Court notes that plaintiff has failed to file the appropriate proof of service
establishing that defendant has been served. Plaintiff is directed to the Court’s Order re:
Procedures in Social Security Appeal that required service to be completed and proof thereof
to be filed within 30 days of that Order.

        Accordingly, the Court ORDERS plaintiff to show cause in writing on or before
January 17, 2019, why this action should not be dismissed for lack of prosecution. The Order
to Show Cause will be submitted upon the filing of plaintiff’s response. Plaintiff is advised that
failure to file a proof of service or other response to this Order to Show Cause may result in the
Court recommending that the case be dismissed for failure to prosecute pursuant to Federal
Rules of Civil Procedure, Rules 4(l) and 4(m).




                                                                                           :
                                                    Initials of Preparer                 slo




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                               Page 1 of 1
